337 F.2d 384
NELLIE L. RAWLINGS, as Administratrix of the Estate of Raymond B. Rawlings, Deceased, Appellant,v.Mary Geraldine Cancilla DWYER et al., Appellees.
No. 21284.
United States Court of Appeals Fifth Circuit.
October 29, 1964.

Appeal from the United States District Court for the Middle District of Florida; George C. Young, Judge.
Bernard C. Muszynski, Gladstone Kohloss, Charles V. Silliman, Orlando, Fla., for appellant.
Richard W. Reeves, Tampa, Fla., Charles Cook Howell, Jacksonville, Fla., Allen, Dell, Frank & Trinkle, Tampa, Fla., for Mary Geraldine Cancilla Dwyer, appellee.
Before JONES and GEWIN, Circuit Judges, and ESTES, District Judge.
PER CURIAM:


1
The single issue in this case has been correctly determined by the district court in applying the principle stated in O'Brien v. Elder, 5th Cir. 1957, 250 F.2d 275. The judgment of the district court is


2
Affirmed.